Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A (claims 1-7 and 13-14) in the reply filed on 10/13/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said brine." There is insufficient antecedent basis for this limitation in the claim. Terminology should be consistent throughout the claims. 
Claim 1 recites the limitation "the electrode material."  There is insufficient antecedent basis for this limitation in the claim. Terminology should be consistent throughout the claims.
Claim 1 recites the limitation "the cathodic tank."  There is insufficient antecedent basis for this limitation in the claim. Terminology should be consistent throughout the claims.
Claim 3 recites the limitation "the electrode."  There is insufficient antecedent basis for this limitation in the claim. Terminology should be consistent throughout the claims.
Claim 4 recites the limitation "the electrode film."  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the brine solution."  There is insufficient antecedent basis for this limitation in the claim. Terminology should be consistent throughout the claims.
Claim 5 recites the limitation "the electrode film."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said well."  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for a plurality of wells but not a well. 
Claims 7 and 14 recite the limitation "the produced fluid."  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 14 recite the limitation "the formation temperature."  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 14 recite the limitation "the produced brine."  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 14 recite the limitation "the brine."  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the decontaminated brine."  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the electrode."  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the cathodic tank."  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 last limitation recites that a current is applied to the electrochemical cell thereby reducing lithium ions in the lithium-containing brine. However, the decontaminated lithium-containing brine is claimed to be in the electrochemical cell and not the lithium-containing brine. As such, it is unclear how the electrochemical cell can treat a brine that is not inside of the electrochemical cell. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calvo et al. (US 2014/0076734 in IDS).
Regarding claim 1, Calvo teaches a method comprising the steps of: providing an electrochemical cell comprising at least: a cathodic chamber filled with a lithium-containing brine; immersing a lithium-intercalating electrode into said brine in the cathodic chamber; applying an electrical current to the electrochemical cell or a duration sufficient of time for lithium ions present in the lithium-containing brine to be reduced and be deposited onto the electrode material ([0057]-[0067] and [0082]-[0090]).
Regarding claim 2, Calvo teaches that the lithium containing brine is treated in order to remove contaminants prior to the electrochemical step ([0076]).
Regarding claim 3, Calvo teaches that the electrode is formed by a thin film/coating ([0016] and [0047]-[0048]).
Regarding claim 5, Calvo teaches that the coating/thin film on the electrode is lithium deficient ([0081]-[0092]).
Regarding claim 7, Calvo teaches that the removing contaminant steps include removing non-metal ions, such as carbonate, via known methods, such as precipitation ([0072] and [0076]).
Regarding claim 13, see claims 1 and 2 above. Calvo further teaches that the lithium-containing brine comes from a natural sources ([0015] and [0070]).
Regarding claim 14, Calvo teaches that the removing contaminant steps include removing non-metal ions, such as carbonate, via known methods, such as precipitation ([0072] and [0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al. (US 2014/0076734 in IDS).
Regarding claim 4, Calvo teaches that coating/thin film can be made via different means, such as coating, deposition, or laminating ([0047]). It is noted that laminating is known in the art as applying an overlay/roll/sheet over a surface/substrate. As such, one skilled in the art would have found that the laminating step would read on the claims as it is applying a roll/sheet of film/material to a substrate to form the electrode. It is noted that Calvo does not explicitly state the laminating material is in the form of a roll. However, one skilled in the art would have found it obvious to provide the laminating overlay/sheet in the from of a roll as it is a space efficient means to provide long sheets of the laminating material. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al. (US 2014/0076734 in IDS) in view of Wang et al. (US 2016/0006018).
Regarding claim 6, Calvo teaches that the substrate to which the film is applied is a mesh but is silent on the structure and shape of the electrode comprising wells. Wang teaches that in making electrodes comprising lithium, providing the electrode material on a tray with wells for depositing the desired material is a known practice and it is well known that various types of materials and substrates would be used ([0024]-[0025]). As such, one skilled in the art would have found it obvious to provide the substrate in Calvo as a tray with wells as it is a known design capable of providing adequate deposition of the desired electrode materials according to Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777